—In an action to recover damages for personal injuries, etc., the defendant Mitchelltown Apts., Inc., appeals from so much of an order of the Supreme Court, Queens County (Posner, J.), dated June 6, 2000, as denied its motion to transfer venue of this action from Queens County to Nassau County pursuant to CPLR 510 (3).
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in denying the appellant’s motion to change the venue of the action from Queens County to Nassau County based upon “the convenience of material witnesses and the ends of justice” (CPLR 510 [3]). The appellant failed to disclose the nature and materiality of the anticipated testimony of the proposed nonparty-witnesses (see, O’Brien v Vassar Bros. Hosp., 207 AD2d 169, 172) and demonstrate that these witnesses would be inconvenienced if the venue were not changed (see, Cruz v City of New York, 251 AD2d 364; Mallory v Long Is. R. R., 245 AD2d 493; Murphy v Long Is. R. R., 239 AD2d 472). Bracken, P. J., S. Miller, McGinity and Schmidt, JJ., concur.